Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 1 of 43

Exhibit A

 
aes

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 2 of 43

 

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD, :
: CIVIL ACTION- -LAW

Plaintiffs :

vs.

SUSQUEHANNA COUNTY, ET AL. :

oe

Defendants : NO. 3:17--2183--MEM

TESTIMONY

Transcript of testimony taken at the Deposition of

ROBERT STOUD

on Monday, October 1, 2018 at 10:25 A.M. at Law Offices located

at 220 Penn Avenue, Suite 200, Scranton, Lackawanna County, PA

we kK Kk Kk Rk Ok Kk OF

 

 

 

Patucia Gumant
Court Stensqrapher

110 South Highland Drive
Pittston, PA 18640
(570) 655-66.29

 

 
Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 3 of 43

 

APPEARANCES:

For the Plaintiff, CHRISTOPHER J. SZEWCZYK, ESQUIRE
Mazzoni Karam Petorak & Valvano
201 Bank Towers Building
321 Spruce Street
Scranton, PA 18503

For the Defendant, A. JAMES HAILSTONE, ESQUIRE
220 Penn Avenue, Suite 200
Scranton, PA 18503

kk eK RK Re Re OF

STIPULATION:

IT IS HEREBY STIPULATED AND AGREED

by and between Counsel for the respective parties that this
Deposition is being taken pursuant to the Rules of Civil
Procedure; that all objections, except as to the form of the
question, are reserved until the time of trial.

The Witness reserves the right of reading and

Signing the transcript of testimony.

kek kk ke ek Kk Kk OF

(a)

 

 

 
Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 4 of 43

 

 

INDE X: ;
Examination by A. James Hailstone, Esquire. ....1

ek kK Ke OK

EXHIBIT S:

NONE

ed

(b)

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 5 of 43

 

 

ROBERT STOUD,

PLAINTIFF, CALLED AND SWORN ACCORDING TO LAW:

EXAMINATION BY A. JAMES HAILSTONE, ESQUIRE:

Q. Good morning, Mr. Stoud. Also, for clarification, you
also go by Steve...

A. I do.

Q. | ...0r Robert. You're mentioned as Steve in some of
the documents.

A. I answer to both.

Q. I'm going to be asking you questions today. My name
is Jamie Hailstone. We met before on other cases and in this
case. I represent Susquehanna County which you've brought an
action against. You're under Oath. You're being deposed. Have
you ever been deposed before?

A. I believe so, yes.

Q. So you understand that everything you say is going to
end up in a transcript. We're going to assume if you answer a

question, you've heard it and understood it. If I ask anything

|that's confusing, please ask me to repeat it or rephrase it. We

don't want you guessing. If you can't hear me, ask me to speak
up, or whatever we have to do.

Mr. Stoud, could you give me your educational

background, please?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 6 of 43

 

 

A. I graduated from high school and I had taken college
courses and I have college credits, but I do not have a college
degree.

Q. What high school and when?

A. Neshaminy-Langhorne, 1982. N-e-s-h-a-m-i-n-y
L-a-n-g-h-o-r-n-e.

Q. And where is that?

A. In Bucks County.

Q. What has been your work experience after high school?

A. I did retail loss prevention for JCPenney for a few
years. I was a mortgage broker for Century 21 Mortgage. I went
into the State Police in 1991, and I retired in 2012. Then I
went to work for Susquehanna County.

Q. While you were at the State Police, at what rank did

you retire?

A. Corporal.

Q. Where were you stationed over the course of your
career?

A. I was stationed in Trevose, Troop N; I was stationed

at Troop R, Gibson; I was stationed at Troop R, Dunmore. I
finished at State Police Headquarters in Harrisburg in the

Bureau of Criminal Investigation.

Q. What were your duties in the Bureau of Criminal
Investigation?
A, I was the supervisor of the criminal investigation

 

 
10

i]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 7 of 43

 

 

assessment unit. That unit primarily dealt with unsolved
homicides, anything that was serial or behavioral in nature. We
were also the missing persons, I guess, repository for the State

Police in the State, as well as the Amber Alert coordinator.

Q. You mentioned you were the supervisor.
A Correct.

Q. How many people did you supervise?

A

There would have been an assistant, an analyst and the
individual that handled the tips--so there's three there. Then,
in a more loose supervisor capacity, I suppose, that unit had
almost 40 people in it, full and part-time. I wasn't
responsible for their direct supervision but there was, like,
adjunct reporting if we were working on certain cases together
or if there was a task force put together or something like that
at different times.

Q. During your career as a State Trooper, did you ever

arrest anyone?

A. Yes.

Q. Do you have an estimate on how many?

A. No.

Q. Would you say in the hundreds?

A. No, I wouldn't say it was that high. I was a criminal

investigator for almost all of my career. They were more
lengthier investigations.

Q. In your career as a State Trooper, you had to testify

 

 
10
‘11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 8 of 43

 

 

in Court.
A. Yes.
Q. Would you say that was many times?
A. I would say many times.
Q. After you retired from the State Police, you mentioned

that you went to Susquehanna County to work. What was your
original position?

A. Emergency Management Coordinator.

Q. Why did you apply for that position?

A. I believe...and I'm trying to recall. I think it was
Commissioner Warren that reached out to inquire if I would be
interested in that job.

Q. How did you know Commissioner Warren?

A. Just in passing. My wife worked at the Courthouse.
She got a message to me that they had an opening or they were
going to have an opening. I think the individual had left
already. They knew that I was considering retiring and they

wanted to know if I would be interested. I came and

interviewed.
Q. Who interviewed you?
A. I think it was Commissioner Hall. I can't remember if

both of them were there, or not.
Q. When you say both, you mean Commissioner Warren and
Commissioner Hall.

A, Correct.

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 9 of 43

 

 

Q. Do you know who the other Commissioner was when you
first started working for Susquehanna County?

A. Yes. Mike Giangrieco. G-i-a-n-g-r-i-e-c-o.

Q. Do you have some kind of family relationship with
Mr. Giangrieco?

A. Recently. My son is married to his 2°? or 3°° cousin.

Q. What about with Commissioner Hall?

A. A family relationship?

Q. Correct.

A. My son's wife's brother is living with his
stepdaughter, I think.

Q. Did you know Commissioner Hall before you took the job

at Susquehanna County?

A. No, I did not.

QO. Did you know Commissioner Giangrieco?

A. Yes.

Q. Was it because of that relationship or was it

something else...the reason you knew Commissioner Giangrieco?

A. Because of what relationship?

Q. You mentioned that your son...

A. They just recently got married.

Q. So you knew him as a friend, would you say?

A. I knew him. I met him. He was the coroner solicitor

for a case I was involved with in 1995, and we have been friends

probably since that time.

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 10 of 43

 

Q. You mentioned your wife worked in the Courthouse
before you took your position. Did you know the solicitor at

the time? Mr. Giangrieco is the solicitor now, once the

Commissioner.
A. I'm trying to remember who the solicitor was.
Q. I should have given you those instructions. I don't

want you guessing at anything.

A. I'm just thinking about it for a moment. I don't. I
cannot give you an answer. It's a blank spot.

Q. I know we're going back in time.

As Emergency Management Coordinator, how long did you
hold that position?

A. I know this is one of those things where you don't
want me to guess. It was probably a few months.

Q. What were your duties?

A. As Emergency Management Coordinator, you're
responsible for ensuring that the County's response was
appropriate for any spills that occurred within the County, as
well as ensuring appropriate response to emergency-related
issues--flooding and things like that, ensuring that the
emergency operations center was appropriately staffed and able

to respond to emergencies as they occurred.

Q. Was this a full-time position?
A. It was, yes.
Q. Do you remember your salary?

 

 

 
Oy,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 11 of 43

 

A. In the Forties. I don't remember what it was.

Q. You mentioned that you were only in this position for
a few months. What happened?

A. I was approached by Commissioner Hall and possibly
Commissioner Giangrieco--I can't remember if he was there for
the original conversation. They wanted to create a Department
of Public Safety, an umbrella under which 911, EMA...and they
wished to create a GIS position for the County.

Q. What is GIS?

A. It's digital mapping.

Q. When did you take that position, if you can recall?
A. I think it would have been in 2013.

Q. Did you keep your duties as Emergency Management

Coordinator when you became the Director of Public Safety?
A. If I did, it would have been temporary. At some
point, it became an oversight position wherein an Emergency

Management Coordinator was hired.

Q. Do you recall who that was?

A. The Emergency Management Coordinator? Paul Johnson.
Q. Mr. Johnson would answer to you as the Director.

A. Correct.

Q. How many people did you supervisor in your position as

Director of Public Safety?
A. As Director of Public Safety, I would have had an

administrative assistant, emergency management coordinator

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 12 of 43

 

 

operations and training, the GIS person, the 911 coordinator. |
It shifted a couple times through the years. There were
supervisors under the 911 coordinator and then 911 staff.

Q. How long were you in the Department of Public Safety?

A. I think I pretty much stayed the Director of Public
Safety. There was a brief time during which the chief county
detective issue was being played out but maybe it was
temporarily ended or was going to be ended but didn't.

Q. Did there come a time that you became Chief Clerk of
Susquehanna County; correct?

A. Yes.

Q. But what you're telling me today is that you were
still Director of Public Safety.

A. Correct.

Q. When did you become Chief Clerk?

A. I want to say it was around 2015. I was asked to
assist with some of the responsibilities from the chief clerk's
office, and I did. Basically personnel matters, investigation

matters and negotiating contracts.

Q. Who asked you to do this?

A. IT believe it was all three Commissioners.

Q. That would have been Hall, Giangrieco and Warren at
the time.

A. Correct.

Q. Do you remember your salary when you became Chief

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 13 of 43

 

Clerk?

A. I don't, because I was Acting Chief Clerk for a long
period; then I became Chief Clerk. It would have been Director
of Public Safety/Chief Clerk when they put it through the
meeting but I don't recall exactly when it was.

Q. When you say you were Acting Chief Clerk, what do you
mean by that?

A. I fulfilled the roles and responsibilities of the
Chief Clerk but I had not gone through a meeting to be named as
such. I think I was named Acting, actually.

Q. Was it your understanding that you were going to hold
this position until they found someone to fill it? What was
your understanding?

A. I don't know. To be honest, it changed so many times.
The job position changed.

Q. What were your duties as Chief Clerk?

A. In a nutshell, the running of the County. It was
project management for all of the projects that were currently
ongoing; it was the oversight of all departments that didn't
report to an elected official, as well as providing any type of
assistance for personnel in the elected officials' office at
their request; the negotiation of contracts; dealing with
grievances, investigations; the running of the keeper of the
records for the County Commissioners.

Q. Did there come a time that you hired a deputy chief

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 14 of 43

 

clerk?

A. There came a time when a deputy chief clerk was hired.
I'm not sure if I was part of that hiring process, or not. I
think I was in on the interview.

Q. I was going to get into that. Ms. McNamara has
testified that you interviewed her. Did you know her prior to
her applying for the job?

A. No. I had never seen her before.

Q. And that was Maggie McNamara who was hired as the
deputy chief clerk; right?

A. Yes. Eventually. There were several. There were
others that occurred before she was hired but while I was there.

Q. You had a different deputy chief clerk prior to Maggie

taking the job.

A. No, I don't think I did.
Q. What led to the decision to hire a deputy chief clerk?
A. We had a position that was open. You know, as I sit

here, I'm trying to remember if it was an administrative
assistant first that became a deputy chief clerk. I can't
recall.

Q. And you're also aware that Ms. McNamara has a claim
against Susquehanna County.

A. I am.

Q. There was an incident in December of 2015 between

Ms. McNamara and Rich Ely from the County. Are you aware of

 

10

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 15 of 43

 

that incident?

A. I am.

Q. What do you know of what happened?

A. I received a phone call at my house from Ms. McNamara
where she told me there was an incident that occurred at work.
I wag not at work that day. She reported that people were
getting ready to leave. I think it was around the break before
Christmas. Mr. Ely was talking to the people that were in the
Commissioners! office, and that he hugged them. I don't
remember if he kissed them, as well, but she stepped back and
did not want any part of it. That was the end of it at that
point.

Everybody subsequently left. I believe it was just
the two of them that were left in the Commissioners! office
area.

She related that she went outside and got in her car.
He came out, as well. He motioned for her to roll the window
down. As she did so, he leaned in and tried to kiss her and
said something like, This is the last time you'll get this
chance, or, the last opportunity--something like that. She
pulled back; he pulled back. She rolled up her window, left,
and called me.

Q. After you got this information, what did you do...
after you got the call from Ms. McNamara?

A. T can't remember in what order but I called the

 

il

 

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 16 of 43

 

 

employment attorney for Susquehanna County and I called the

Commissioners.

Q. And who was the employment attorney, if you can
remember?

A. Scott Wilson.

Q. What was the next step? Did you investigate?

A. I believe I also called the sheriff and had him hold

the tape because this happened on video, I think. I believe I
told Mrs. McNamara to write a statement. I can't remember if I
spoke to Mr. Ely or Mr. Ely provided a statement or a letter.
conversation was subsequently held with the Commissioners as to
what would occur as a result of this.

Q. You mentioned that you got a statement from
Ms. McNamara.

A. I believe there was a statement.

Q. I was looking for the statement. Would that be
something that would have been part of the file in Susquehanna
County?

A. Absolutely.

Q. But you never took it out of the Courthouse or
anything like that.

A. No.

Q. And you mentioned that Mr. Ely also provided a
statement; correct?

A. Yeah. A statement or letter.

12

A

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 17 of 43

 

 

Q. What subsequently happened?

A. There was a conversation about whether or not he
should face termination as a result. There's a 0-tolerance
policy. That was the recommendation from the employment
attorney and that's the recommendation that was forwarded to the
Commissioners. Ultimately, it ended up being, I think, a

written final warning.

Q. Who issued the written final warning?

A. I did.

Q. Who made the determination to issue the written final
warning?

A. The Commissioners.

Q. Your letter to Mr. Ely regarding his written final

warning doesn't make any mention of Mr. Ely approaching

Ms. McNamara inside the building. He only approached her

outside.
A. Okay.
Q. Ms. McNamara believed that to be a mistake on your

part. Do you agree?
Do you have the letter?
I have the letter.

Can I see it?

oO pO >

I'm not going to enter it into evidence.
I've already taken her deposition and she said that

she told you that he approached her.

13

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 18 of 43

 

A. She did. That's true. The way a lot of times that
the letters...they would be authored by the employment attorney,
so that could be the reason for why it's not in there.

Q. But he would have been given Ms. McNamara's statement

and Mr. Ely's statement.

A. I would certainly think so.
Q. You didn't give it to him.
A. I probably did give it to him. That would have been

one of the things I would have done.

Q. There came a time when Mr. Giangrieco was no longer a
Commissioner; correct?

A. It was that time right then. This would have happened
in December. After the break, the new Commissioners would have

taken over...or, the new Commissioner, I should say.

Q. And who was that?

A. Commissioner Arnold.

QO. Did you ever talk to Commissioner Arnold about this
incident?

A. Yes, at some point.

Q. And what do you recall from that?

A. I don't remember if she asked...I don't remember

exactly how it came up. Maybe a few months after she took

office.
Q. This ig the Complaint. I'm not going to enter it into

evidence. I'd just like you to review it and verify that this

 

14

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 19 of 43

 

 

is the Complaint filed on your behalf. Can you tell me if you
reviewed it before?
A. (Witness reviews same).
Yes.
And you reviewed it before it was filed.
A. I'm sure I did, yes.
Q. I'm going to turn your attention to paragraph 22, page
6/21. You make the claim, Plaintiff--being you--also found
himself subject to harassment and retaliation after reporting

the McNamara incident.

A. Yes.
Q. Could you tell me about that?
A. Following the reporting of this incident,

Mrs. McNamara was placed under increasing, what I believe to be,
unfair scrutiny of her work, and it kept increasing. It
actually started immediately after her reporting of this
incident in that she was assigned, I believe, prior to this
incident to work in veterans! affairs with Rich Ely where he had
been assigned. He had been moved from the HR position. It was
a very small office. Following this incident, she came to me
and said, you know, that she was uncomfortable continuing that
assignment in that environment with him directly as a result of
this incident. I took that concern forward to

Commissioner Hall, explaining that she was uncomfortable; she

didn't want to do it. He came back and said he spoke to

15

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 20 of 43

 

 

Commissioner Warren, and she had to go.
I subsequently advised her that she had to do what she
was told to do, and she did.

Q. We have testimony that Ms. McNamara never worked with
Mr. Ely after the incident. Are you telling me today that, she
did work with him after the incident?

A. I can't tell you the date but I specifically recall
the conversation where she said she did not want to work with
him anymore in that environment. The conversations would have
never happened with the Commissioners had she not reported the
incident because, before that, I don't think there was an issue.

Q. That's all well and good but getting back to
paragraph 22, it states that you found yourself subject to
harassment and that's really what I'm asking about. What
harassment and retaliation did you face after reporting the
McNamara incident?

A. As a result of bringing up the unfair treatment of

her, I was being subjected to basically the same type of

behavior.
Q. When are we talking?
A. As I said, it went from the early part of that year up

to...May 31°° is when it reached the point of...I made
complaints all along to the solicitor, to Commissioner Hall and
even to Commissioner Warren. It continued unabated and got

progressively worse.

16

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 21 of 43

 

I think it was on May 31°, I made an official
complaint and told them, I don't care how you view this but
consider this to be an official complaint of harassing and
retaliatory behavior.

Q. And that's stated in the Complaint at paragraph 23.
A, I think it was the 31°, but I had told them all
along. May 31° was not the first time that this occurred.
Q. You also testified earlier today that
Commissioner Arnold probably didn't know about this incident
because you talked to her about it months afterwards.
A, Months after January.
Months after January, correct.
It was now May.

I'm trying to get a timeframe of the actual incident.

Pp Oo pO

There were ongoing issues with Commissioner Arnold, as
well. I have no idea why they occurred.
I sought from Commissioner Hall why this was

occurring.

Q. And why was that?

A. Why did I seek it?

Q. I thought you said you got information from
Commissioner Hall.

A. I did. I asked him, Why is this happening?
His response was always, What else could it be, or

something along those lines, regarding going back to the

17

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 22 of 43

 

original issue with her and my subsequent defense of the actions
that were being taken against her unfairly.

Q. But if Commissioner Arnold didn't know about the
incident until some months after she became Commissioner, she
wasn't harassing anyone because of retaliation; correct?

A. I don't know when she found out. You asked when she
found out from me. Whether or not she was told earlier by the
outgoing Commissioner, by Commissioner Warren or by
Commissioner Hall, I can't answer that. I don't know that.

Q. If they would testify that they didn't tell her about
it, would that make sense to you?

A. They have said a lot of things that have not been true
so, no, that would not surprise me.

Q. Paragraph 24. I'll read it and then I have a couple
questions. |

The retaliatory and harassing actions against
Plaintiff included but were not limited to personal derogatory
comments made against him by Defendant Commissioners Arnold and
Warren, undermining his authority as Chief Clerk.

It says that there were personal and derogatory
comments made by Commissioner Arnold. What were those kind of
things that were being said to you or about you?

A. The way that I looked; the way that I interacted;
where I was from; the fact that I didn't understand what it was

like because I wasn't from that County. Off the top of my head,

18

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 23 of 43

 

that's...but it was constant.

Q. When you say the way you looked, what do you mean by
that? What would she say?

A. She would just reference my appearance by the way I
looked.
What's our timeframe here that we're talking?
Whatever. I'm just reading paragraph 24.
Would you like to know the comments to date?

Sure.

Pp Oo Pp ©

And then it continued. At some point there were
conversations about me being involved in an inappropriate
relationship with Mrs. McNamara. There are comments being made
to my subordinates. There are comments being made by her about
an affair to others, including my subordinates apparently.
Comments about, I'm mad because you claimed a hostile work
environment. I'm trying to think of all of them now. Sarcastic
comments. I have to be careful what I say because everybody
sues everybody here--things of that nature.

Q. Is that a quote directly from Commissioner Arnold?

A. It's close to a quote. I have to be careful what I
say because everybody ends up getting sued here, or something

like that. I have it written down.

Q. You have notes.
A. I do.
Q. I'm going to ask for those notes eventually.

19

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 24 of 43

 

Breaking this paragraph up, it also goes on to say
that Defendant Commissioners Arnold and Warren undermined his
authority as Chief Clerk.

What do you mean by that?

A. A lot of what I just told you...you know, going and
saying things that aren't true about me to other people, as well
as my subordinates, and going to my subordinates and not

following their own chain of command is certainly problematic.

Q. The comments that were untrue...is that the alleged
affair?

A. Certainly that was a big one.

Q. “Any other things that you can recall?

A. There were a lot of comments that were being made. A

lot of the comments came back to me. They had even been made to
people who came directly to me and said she wanted me fired, she
wanted Mrs. McNamara fired. She claimed she had to break us up.
There was an incident I had with another manager. The

manager was wrong. When she found out about it, her comment
was...somebody made the comment that they overheard it and that
I was correct in my handling of the incident or my interaction
with this person. Her comment was something to the effect, I
don't care. Us girls have to stick together, which she
confirmed apparently to Commissioner Hall, as well.

Q. Paragraph 26, page 7/21. I'm looking at the second

sentence. After this meeting, Defendant Commissioner Arnold

 

20

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 25 of 43

 

went to another employee and indicated that she wanted Plaintiff

fired.
Do we know who that other employee was?
A. It would have been the HR Director Jeanne Conklin.
Q. You mentioned Jeanne Conklin. I will submit to you

that your Attorney has filed on your behalf what is calleda
Rule 26, Witness Disclosure. It lists three people:

Jeanne Conklin, Lana Adams and Steve Janoski as being
individuals with information about this particular case. Other
than those three named people, is there anyone else that you
know of, other than named Defendants, that would have
information pertinent to your action?

A. Other than named Defendants?

Q. Not the Commissioners. Anyone else other than
Jeanne, Lana or Steve that would have information that would be
pertinent.

A. The solicitor at that time--he was certainly aware of
it. The Commissioners. Unfortunately, DA Klein has died--he
was aware of it.

Not that I can think of right now.

What information would Lana Adams have?

A. I'm not sure. She was the chief clerk. She replaced
me.

Q. And what about Steven Janoski?

A. Steven Janoski is now the person in charge of the IT

 

21

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 26 of 43

 

 

department. He was the person that came forward as a result of
the emails that were requested in, maybe, December of ‘16.
There was a request supposedly made by Commissioners Warren and
Arnold to get any emails that existed between myself and

Ms. McNamara.

Q. Let's talk about that. I'm going to jump ahead to
paragraph 36 of the Complaint, page 9/21. It says, On or about
January 9 2017, Defendant Commissioners Warren and Arnold in
violation of County policy demanded to view all emails between
Plaintiff and McNamara since McNamara went for a position in the
Susquehanna County District Attorney's office.

What county policy did they violate?

A. There was a County policy that talked about their
review of employee emails.

Q. What did it say?

A. I can't, as I sit here, quote it. I don't recall.

Q. Do you believe that you had some protective interest
in those emails?

A. I believe that those emails were a continuation of the
harassment. I believe that those emails were not gotten for any
business purpose.

Q. But you'll agree with me that the Commissioners have
every right to look at anyone's emails in the County.

A. I do not agree with that.

Q. And why is that?

22

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 27 of 43

 

 

A. I agree that as long as they follow the policy, it is.
If you're doing it for a reason outside of that, then I don't
agree that that's true. In this case, I was told that they
asked several attorneys who told them No. I was also given a
reason for reviewing the emails that changed, I believe, three
times, depending on who was providing it. Ultimately, I was
told by Commissioner Hall that Commissioner Warren was so upset
by her interaction with Attorney Reed(ph.) that she was looking
for any reason to justify her previous behavior, and that was
the real reason for getting the emails.

Q. So you don't believe the Commissioners, as the
employers, have an absolute right to review any County employee
emails.

A. As long as you're doing it for the right reasons. As
long as you're following the policy and you're treating
everybody equally. I don't believe you should be able to do it
in a harassing way or a retaliatory way, which is what I believe
this was based upon.

Q. What came of this?

A. What came of it? Well, the individual that they asked
to retrieve the emails was the manager of IT who I had a problem
with earlier. As a result of this and in getting the emails,
it's my understanding that she took it upon herself to conduct a
background investigation. That background investigation turned

up what she considered to be questionable issues. Those

23

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 28 of 43

 

 

questionable issues resulted in not one but two investigations
and a subsequent suspension from the DA's office for me. At the
end of it, it was found that none of it had any merit whatsoever
but I still got dragged through all of it for no reason at all.
Q. At the time of the email incident, you were no longer

Chief Clerk; right?

A. I think I was a Deputy Chief Clerk then.
Q. Why were you suspended from the DA's office?
A. Because she alleged some sort of kickback on behalf of

people doing business with the County. It ended up that it

wasn't even me that she was talking about.

Q. This employee was fired; correct?
A. This employee was fired after two investigations.
Q. What were you doing in the DA's office at this time

that you were suspended from?

A. I was a County Detective.

Q. Back to paragraph 27 of the Complaint, page 7/21.
This is June of 2016. It indicates that Plaintiff--you--were
instructed by Defendant Commissioners to conduct write-ups of
both yourself and McNamara and was informed if Plaintiff did not
comply, McNamara would be terminated immediately. Plaintiff
completed these write-ups under duress.

I read that correctly.
A. Yes.

Q. Could you explain what this incident of write-ups is?

24

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 29 of 43

 

A. How much detail do you want?
All.
A. On May 31° is when I made the complaint, as I stated

earlier. As a result of that, there was a meeting that took
place on June 7. I thought that the meeting was to address
the issues and to reach some sort of understanding. When I
walked into the room...I'm not sure if it was prior on the way
to the room or in the room--it may have even been both.
Commissioner Hall told me that he was not in support of this
meeting; that he did not agree with this meeting, and that he
would act as a witness on my behalf as a result of the meeting.
I went in and the meeting started. Commissioner Warren told me
that Maggie McNamara needed to be terminated; I asked why. She
related there were problems referring to the issues with the
agenda.

I think I talked about increasing scrutiny earlier,
and that's what I'm talking about. It was a missing comma or a
word out of place or something like that.

Through that time period where it was getting
progressively worse, we even got to the point of copying things
that had been previously approved, and those were still not able
to meet the bar. I brought it up that I did not think it was
appropriate. I thought she was a good worker and asked what
else there was. Then she brought up the fact that she was

disrespectful, I believe, to a manager, and eventually named

25

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 30 of 43

 

that person as Mary Nolby.

I subsequently talked to Mary Nolby who related that
that was not true. She did not feel that way, but did add that
Commissioner Warren had been hanging out in her office, making
her feel uneasy and talking about employees.

Regardless, the meeting continued. Then it was
brought up about the amount of time that I was together with
McNamara in my office. I pointed out the fact that we
frequently met; that we were responsible for the running of the
County. It was stated at that point that it doesn't look good.
Either her or Commissioner Arnold said people were talking.

I asked for clarification because I said it sounds
like you are suggesting an inappropriate relationship.

Well, I think you know what I mean.

I'm asking you to state what you mean.

There was a heavy inference of an affair at that point
which I told them that I did not agree with.

The write-ups occurred after that meeting.
Commissioner Hall, in that meeting, said he didn't agree with
where any of this was going. I stated in that meeting that I
would not terminate her. I told them that I suppose they would
make whatever decision they would make.

The meeting came to an end, and I left.

Q. You mentioned that you told the Commissioners that you

would not terminate her. You didn't have that authority to

26

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 31 of 43

 

terminate an employee; correct?

A. No. They would be the decision-makers for the
termination. In terms of the person that would carry it out, it
usually fell to me or the HR person.

Q. So, if they give you a direct order to fire her, you
were going to tell them that you weren't going to do that.

A. I believed it to be an illegal act. I told them that
I believed this to be harassing and retaliatory behavior and a
continuation of that.

Turning to paragraph 29.

A. Are we done with 27?
Q. I thought you were done. I apologize if there's more.
A. I don't know because we really didn't get to the

write-ups which I thought was your original question.

That gets us to where the meeting is over. I was
subsequently approached by Commissioner Hall. Commissioner Hall
said, They want you to conduct write-ups of Mrs. McNamara and
yourself.

I asked the question about writing myself up.

That's what they want.

What exactly am I supposed to write up?

Then I was provided a piece of paper which I believe
had four things on it. I can't remember all of them.
Disrespectful to workers was one. I think for me it was

something about defense of a subordinate, or something like

27

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 32 of 43

 

 

that.
Originally I refused to do the write-ups, again
stressing to him and subsequently to the solicitor that I
believe this to be an illegal action and I thought this was
continuing harassment and I didn't want to be part of it. I was
told at that point that if I didn't write her up, she would be
fired--Commissioner Hall told me that. So, I completed the
write-ups and I believe I documented all of that in the
completed write-ups, both for her and myself.
Any other questions on the write-ups?
Q. No.
Paragraph 29, page 7/21. It states that on
January 13, 2016, Defendant Commissioner Arnold informed
Commissioner Hall that you wanted to eliminate the director of
public safety position that Plaintiff intended to return to
after serving as Chief Clerk.
At this point, you were no longer Chief Clerk;
correct?
A. I think I probably was still Chief Clerk.
Q. You resigned in June of 2016; correct?
A. I don't recall the exact date. If you tell me that's
true and that's what the resignation letter says, I wouldn't
disagree with it. I don't know when it was effective, though.

Q. That's my question. When were you no longer Chief

Clerk?

28

 

 
TTI,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 33 of 43

 

A. I don't recall, but it would have been around
June/July.
Q. Commissioner Arnold wanted to eliminate the director

of public safety position. That never happened; correct?

A. She approached him, I guess, about getting rid of it.
It was also said to me in the meeting that I talked about on
June 7...I had inquired about returning back to that position
and was told...I believe the quote was, I'm not certain that
position will be there, or, I'm not certain there will be that
position--something along those lines. What I considered to be
a threat.

Q. But it was never eliminated; correct?

A. No. It was ultimately eliminated.

Q. When was that?

A. That was I believe sometime in 2018 and then
subsequently brought back.

Q. Were you Director of Public Safety in 2018?

A. I was.

Q. We'll get to that.

~ You also mention in your Complaint that Plaintiff

intended to return to Director of Public Safety after serving as
Chief Clerk. Can you explain that to me?

A. I'm not sure what you mean.

Q. Did you have an agreement with the Commissioners when

you say you intended to return to that?

29

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 34 of 43

 

A. They agreed when they asked me to take on more
increasing responsibilities within the Chief Clerk's office both
before I was acting and then after being named Chief Clerk that
at some point, if I wanted to, I could always revert back.

Q. Who agreed to that?

A. I'm going to say that it was probably Commissioners
Warren, Hall and Giangrieco at that point.

Q. You'll agree that, as Sitting Commissioners, they
can't bind a new set of Commissioners with some kind of
agreement like this; right?

A. IT am, but the majority would still have held because
Hall and Warren were still there. So, two out of three would

win that motion.

Q. What if someone passed away...the majority?
A. I guess we could do what-if-monster all day long.
Q. That's my question, I guess. You seem pretty clear

that you were going to get this job back but it seems like a
violation of a lot of, not only County policy but State law to
promise someone in that position...

A. That is not the case of what we have. The case of
what we have is that we still have the majority of three people

that have made the promise.

Q. So, as long as they had the majority of those three
people, you felt that it was okay for them to promise this

position to you.

30

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 35 of 43

 

A. Well, they made the promise; I just accepted it.

Q. Ultimately, you went back to serving as Director of
Public Safety; correct?

A. No. I never left Director of Public Safety. They
were always dual roles.

Q. After you left Chief Clerk, what other position did
you take on in the County?

A. I became the Deputy Chief Clerk; then I became, I
believe...and this is where you have to look at the Minutes.
First they created a chief county detective position and were
interviewing for the director of public safety. Then
Commissioner Warren and maybe Commissioner Hall approached then
DA Klein and asked if he would be open to me continuing in my
role as Director of Public Safety. He told me that he advised
them that as long as they were okay with the supervisory
responsibility falling to him, except for those specific issues

on emergency-related items, he was okay with it. Then a new

|position was created--Director of Public Safety/Chief County

Detective, which I was subsequently transferred into.

Q. Do you recall when that was?
A. Spring of '17, I'm guessing.
Q. Turning to page 8/21, paragraphs 31, 32 and 33. It

talks about an incident in October of 2016. Could you explain

what that incident was?

A. I was in my office with Commissioner Warren. I can't

31

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 36 of 43

 

 

remember what we were talking about. Commissioner Arnold
entered. I can't remember what the issue was, as I sit here,
but she was extremely agitated. She was yelling at me and then
she left and slammed the door. Commissioner Warren even made a
comment that it was not right and something should be done about
it.

At this point, I believe it was in June or July...it
was after the meeting. Sometime around that timeframe...well,
certainly by this point, I had already filed and made them aware
that I was filing an EOC Complaint. As such, I'm sure I stated
at that time that I considered this to be continuing
retaliation, and I wrote a letter documenting it and forwarding
it to all the Commissioners, the solicitor and I believe the EOC
investigator.

Q. When you left as Chief Clerk or even Deputy Chief
Clerk to become the County Detective and Director of Public

Safety, you had an increase in pay; correct?

A. No. I think it stayed where it was at.
Q. So there was no loss of pay.
A. No, there was no loss in pay, if that's the end of

your question.

Q. Correct.
A. There was a loss of responsibility.
Q. After you left the Chief Commissioner or Deputy

Commissioner, whichever was defined at the time, and became

32

 

 
2

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 37 of 43

 

Chief County Detective and Director of Public Safety, did you

have any more contact with the Commissioners?

A. Yes.
Q. And what would that be?
A. It would have been in my role for those issues that

were emergency-related.

Q. I'm talking specifically about Commissioner Arnold.
After you left, did you have any more incidents with her?
From October, forward?

Sure.
Yes.

And what was that?

» oO PF OD

There was a second incident following the first
incident which, again, was witnessed; which, again, was
documented. I believe there was even a letter sent by the
solicitor to her, telling her to stop her, I believe,
retaliatory behavior. Following that through the rest of the
time, it went to interactions where she would completely
ostracize and ignore me, even to the point of exchanging
pleasantries or meeting on work-related issues but would still
go around and make comments, is my understanding.

| Q. Who would tell you that she was making comments?

A. I would hear from Commissioner Hall because that's who

I would be reporting to, saying, you know, I'm telling you

again...it's very difficult for me to interact and fulfill my

33

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 38 of 43

 

duties and responsibilities if I can't have a conversation with
the individual that I'm reporting to. Do you see what I'm
saying? It's my responsibility to brief all three so it becomes
difficult when one of them is renitent to having conversation at
all.

Q. Paragraph 38, page 9/21. There's a specific date
here. On or about April 3, 2017, Defendant Commissioner Arnold
spoke to Plaintiff's subordinates and inquired if Plaintiff's
job was necessary.

A. Yes.

Q. I'm going to ask you first -- What job is she
referring to? You've had several.

A. I believe the Director of Public Safety is what she

was talking about. She's talking to the subordinates across the

street.
Q. What do you mean by that?
A. Across the street would be the public office building

where public safety was.
Q. And who was it that she spoke to?
A. I'm not sure. I was told that by, I believe,

Commissioners Warren and Hall.

Q. You voluntarily left the job as Chief Clerk; correct?
A. The environment was too toxic for me to remain.

Q. But, you weren't fired or transferred.

A. I was demoted.

34

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 39 of 43

 

QO. Explain that to me.

A. I was demoted from Chief Clerk to Deputy Chief Clerk,
and with it all of the responsibilities and supervision
oversight that I had went with it. Now I was reporting to the
Chief Clerk.

Who was that?

It would eventually be Lana Adams.

Q
A
Q. You were her Deputy Chief Clerk.
A Yes.

QO For how long?

A She was there from October, I believe, of '16. I
don't know when she left. It was sometime in early '17.

T don't remember when the next chief clerk came and
when I left in terms of the order. Again, I'm sure it's in the
Minutes.

Q. Were you having a problem with Lana Adams as your
chief clerk?

A. Apparently Lana Adams was having a problem with me. I
did what I could to help Lana Adams. Apparently through the
deposition there were comments made where she had a problem with
me interacting with her. I'm not aware of any of those
problems. She never made me aware of any of them. They never
made me aware of any.

Q. Do you have any idea of who might have said she had a

problem?

35

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 40 of 43

 

 

A. It was through the Commissioner's deposition. I
believe it was Commissioner Warren talking about why they pulled
the emails. They pulled the emails to see if they could glean a
better way to communicate with me by looking at myself and
Mrs. McNamara's emails.

Q. Where are you currently working?

A. I currently work for the State of Delaware, Department

of Labor, Office of Anti-Discrimination as an investigator.

Q. Have you moved to Delaware?

A No.

Q. Are you commuting?

A I stay down there for the week and come back on the
weekends.

Q. Did there come a time that you left the District

Attorney's Office of Susquehanna County?

A. Yes.
Q. And why was that?
A. I had left the District Attorney's Office. District

Attorney Robert Klein had passed away. His position was
subsequently filled by First Assistant District Attorney
William Urbanski. Then there became somewhat of a question over
the legality of that, as I understand it. Judge Legg then named
Marion O'Malley to take his place and be named as District
Attorney.

A lot of comments were getting back to me. My support

36

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 41 of 43

 

 

for DA Klein may not have been in sync with the District
Attorney's thoughts, probably for the best. Additionally, with
the death of DA Klein...I guess to put it in context and stop me
if I'm making this answer too long. Commissioner Arnold and
Commissioner Warren had gone to DA Klein about Mrs. McNamara's
position, my position, where our offices were, I believe even in
the fact that she had been hired in the first place. He put an
end to that, is what he told me. With his death and
subsequently Mrs. O'Malley being put in that position,
Commissioner Arnold returned back to the DA's Office. She
seemed to be very close with Commissioner O'Malley. She was
close with Kathy Ragard and spent an increasing amount of time
up there which obviously increased my discomfort. I thought it
probably would be best for me to leave that position.

Q. Who is Kathy Ragard?

A. Kathy Ragard is, I guess, the office manager for the
District Attorney's Office.

I believe it's Kathy with a K, and it's R-a-g-a-r-d.

Q. As you're testifying here today, you're saying that if
District Attorney Urbanski won out with the legal challenge
over, you would have stayed on in the DA's Office.

A. Yes. Probably. I would think so, yes.

Q. Do you still have any contact with any of the current
Commissioners now that you're out of Susquehanna County?

A. I have not spoken with Commissioner Arnold. I have

37

 

 
OI

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 42 of 43

 

not spoken with Commissioner Warren other than to say hello in
my Attorney's office during their depositions. I speak
occasionally with Commissioner Hall. That would be it.
Q. Do you have any contact with Mr. Giangrieco at all?
A. I told you that we've been friends for 23 years so,
yeah, we talk.
Are you still in contact with Ms. McNamara?
I do talk to her, sure.

Any other County employees?

> oO PF

Oh my God. I talk to Jeanne Conklin; I talk to

Lance Benedict; I talk to John Oliver. These are all people I
interacted with on a normal basis. Sure, I would talk to
whoever I would see. I just spoke with somebody from probation

because I had to get qualified.

Q. Does your wife still work for the County?
A. She does not.

Q. When did she leave?

A. In 2012, I believe.

ATTY. HAILSTONE: That's all I have.

kK kK Kk KR Ke Ok OK OK

ATTY. SZEWCZYK: No questions.

we kk Kk Rk Ok Ok

(RECORD CLOSED-~--11:35 A.M.)

 

38

 

 
 

Case 3:17-cv-02183-MEM Document 46-1 Filed 05/21/19 Page 43 of 43

 

CERTIFICATE

I HEREBY CERTIFY that the proceedings and evidence

are fully contained in the notes of testimony taken by me

at the Deposition of ROBERT STOUD on October 1, 2018,

and that the same is a true and correct transcript thereof.

LK
PATRI QI / RUMANT TI
Court Stenographer

39

 

 
